

	

		II

		109th CONGRESS

		2d Session

		S. 2503

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Mrs. Lincoln (for

			 herself and Mr. Thomas) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide for

		  an extension of the period of limitation to file claims for refunds on account

		  of disability determinations by the Department of Veterans

		  Affairs.

	

	

		1.Short titleThis Act may be cited as the

			 Disabled Veterans Tax Fairness Act of

			 2006.

		2.Special period of

			 limitation when uniformed services retired pay is reduced as a result of award

			 of disability compensation

			(a)In

			 generalSubsection (d) of

			 section 6511 of the Internal Revenue Code of 1986 (relating to special rules

			 applicable to income taxes) is amended by adding at the end the following new

			 paragraph:

				

					(8)Special rules

				when uniformed services retired pay is reduced as a result of award of

				disability compensation

						(A)Period of

				limitation on filing claimIf the claim for credit or refund

				relates to an overpayment of tax imposed by subtitle A on account of—

							(i)the reduction of

				uniformed services retired pay computed under section 1406 or 1407 of title 10,

				United States Code, or

							(ii)the waiver of

				such pay under section 5305 of title 38 of such Code,

							as a

				result of an award of compensation under title 38 of such Code pursuant to a

				determination by the Secretary of Veterans Affairs, the 3-year period of

				limitation prescribed in subsection (a) shall be extended, for purposes of

				permitting a credit or refund based upon the amount of such reduction or

				waiver, until the end of the 1-year period beginning on the date of such

				determination.(B)Limitation to 15

				taxable yearsSubparagraph (A) shall not apply with respect to

				any taxable year which began more than 15 years before the date of such

				determination.

						.

			(b)Effective

			 dateThe amendment made by subsection (a) shall apply to claims

			 for credit or refund filed after the date of the enactment of this Act.

			(c)Transition

			 rulesIn the case of a determination described in paragraph (8)

			 of section 6511(d) of the Internal Revenue Code of 1986 (as added by this

			 section) which is made by the Secretary of Veterans Affairs after December 31,

			 1989, and before the date of the enactment of this Act, such paragraph—

				(1)shall not apply

			 with respect to any taxable year which began before December 31, 1989,

			 and

				(2)shall be applied

			 by substituting the date of the enactment of the

			 Disabled Veterans Tax Fairness Act of

			 2006 for the date of such determination in

			 subparagraph (A) thereof.

				

